                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division                              I     ILr ll _ !p\
                                                                                             r;
GREGORY RICHARDSON,                                                          vlAN I 5 2019   'l/'i
     Plaintiff,

V.                                            Civil Action No. 3:18CV891

SUPERINTENDENT OF PIEDMONT
REGIONAL JAIL, et al.,

     Defendants.


                           MEMORANDUM OPINION


     Gregory Richardson, a Virginia prisoner proceeding pro se,

submitted this action.     Richardson has amassed an extensive history

of frivolous and abusive litigation.                See Richardson v. Va. Dep't

of Corr., No. 3:07CV514, at 1-7 (E.D. Va. Dec. 9, 2008).                            Thus,

Richardson's      litigation    in    this     district       is   subject     to    the

following pre-filing injunction:

            1.     Absent a bona fide emergency, the Court will
     only        process   one        action        at    a        time     from
     Richardson . . . .
            If    Richardson    files     a   new   action     while      another
     action is pending before the Court, the new action will
     be filed and summarily dismissed without prejudice. If
     an action is transferred or removed to this Court while
     another action is currently pending before the Court,
     the new action will be filed and summarily dismissed
     without prejudice.  Richardson may dismiss a pending
     action to expedite another action that he wishes the
     Court to consider.          Such dismissal, however, will be
     with prejudice if a responsive pleading or motion has
     been filed.
          2.   Richardson may not simultaneously litigate
     multiple challenges to his current custody in state and
     federal courts.       See       28   U.S.C. § 2244(b);         28     U.S.C.
     § 2254(b)(1)(A).
          3.   Richardson is precluded from writing on both
     sides of any submission.
